PER CURIAM.
The state appeals the trial court’s order which dismissed a charge of purchasing cocaine within 1,000 feet of a schoolyard. The trial judge found section 893.13(l)(e), Florida Statues to be unconstitutional. This court stayed the appeal while the supreme court reviewed our decision in State v. Burch, 545 So.2d 279 (Fla. 4th DCA), aff'd., 558 So.2d 1 (Fla.1990).
We reverse and remand. The supreme court upheld the constitutionality of the statute and we find no merit as to the remaining issue. Further, we decline to address whether section 777.201, Florida Statutes (1987) removes the defense of objective entrapment for crimes committed after October 1, 1987, because we do not consider it to be an issue in this appeal.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
GLICKSTEIN, WARNER and GARRETT, JJ., concur.